Title: 20th.
From: Adams, John Quincy
To: 


       We had two sermons to day, upon a text from Proverbs: 19th. Chap: 20:v: Hear counsel and receive instruction, that thou mayest be wise in thy latter end. The several instances of death, that have lately occurred in this town were not passed unnoticed. Two persons, both promising to be useful in the spheres assigned them, had been cut off in the bloom of youth; the divinity, often took from the world in this manner, those whose Characters were universally loved and esteemed, yet suffered others, that were entirely useless, or perhaps the bane of society, to continue. Those impious fools who pretend to disbelieve an over ruling providence, considered this as an argument in their favour. But what else was this than supposing, the author of Nature had as contracted views, and ideas, as their’s. In truth I have often wondered how it happened, that a being whose mind is so exceedingly weak, that it cannot comprehend why a pebble thrown into the air should fall to the ground, can pretend to raise a doubt, whether there was a being, more wise, more exalted more powerful than himself. Any man will think, it impertinent and absurd in another to pronounce judgment, upon the plainest subject, if he does not understand it: and is it not still more ab­surd to deny, what Nature cries aloud in all her works: when we must, all acknowledge, ourselves, entirely ignorant, of the secret springs that keep the machine of the world in play.
       Mr. Shaw was absent a great part of the Evening; he was called to marry Dr. Woodbury to Miss Hannah Appleton. My Aunt attended the wedding. After meeting I went to Mr. White’s and spent half an hour with them.
      